DETAILED ACTION
This action is in response to the Response After Final Action filed 22 January 2021.
The claims of record (filed 11 November 2020) 1-11 and 14-16 are rejected as shown in the Office Action filed 24 November 2020. Claims 12 and 13 are cancelled.
In the response after final action, amendments to claims 1 and 10 are proposed.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Issues
The proposed amendments to claims 1 and 10 include the physical quantities A and B “being both measured at a same time”. The specification provides for both continuous and sampled [discrete] measurements. For example at page 7, lines 1-6, the specification recites “The measurement of the at least one physical quantity A and of the at least one physical quantity B may be taken continuously over the entire duration of the first time period. [this is continuous measurement] The measurement of the at least one physical quantity A and of the at least one physical quantity B may be taken at regular intervals in time, for example every hour, over the first time period. [sampling]”
In the case of sampling, the specification provides no description as regards what would constitute “at a same time” for two measurements, e.g. some maximum separation in time within which the measurements are considered to be “at a same time”. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the proposed claims.


Response to Arguments
Applicant (p6:¶5-p8:¶3):
In the present response, the Action has asserted that the claims do not provide .a practical application because dynamic regulation is simply “a high-level general description of applying the judicial exception.” In response, Applicant respectfully submits this characterization of the claim entirely fails to consider the claim as a whole and overgeneralizes the claimed features.
…
Moreover, like the District Court that originally found the McRO claims patent-ineligible, the Office Action oversimplifies the claims by looking at the generally and failing to account for the specific requirements of the claims, as noted above.
…
In the present case, the inclusion of dynamic regulation in concert with the novel correlating and predicting provides a clear and evident practical application in the field of electrical distribution.
Examiner’s response:

As regards the alleged “fails to consider the claim as a whole”, the examiner respectfully disagrees. In the Office Action (pp2-5), the judicial exception was identified in terms of the claim language (the “correlating” and “predicting” steps). The “measuring” step and its relation to the judicial exception was found to be one of necessary data gathering for the judicial exception, and the step of “implement a dynamic regulation” and its relation to the judicial exception was found to be a mere instruction to apply the judicial exception. The “computer”-related limitations were found to be one of applying the exception using a generic computer component. The “electrical distribution” related limitations were found to generally link the judicial exception to a field of use. The examiner respectfully submits that this is the analysis of a claim as a whole (i.e. the elements and their relations, collectively), i.e. in the field of use, 
As regards the assertion of “the inclusion of dynamic regulation in concert with the novel correlating and predicting provides a clear and evident practical application in the field of electrical distribution”, the examiner respectfully disagrees that the “practical application” is “clear and evident”. The examiner respectfully submits that there is no explanation of how the regulation “in concert” with the judicial exception is something other than a high-level description of every mode of regulation which may be used to apply the judicial exception. For these reasons, the examiner respectfully disagrees as regards “a clear and evident practical application in the field of electrical distribution”.

Applicant (p9:¶4):
In particular, although the Weckx reference teaches that historical end customer voltage measurements can be used for training of the LS-SVM, historical training is not correlating.
The Action asserts that Applicant’s response “does not point to a distinction, i.e. there is no description of how the claimed “correlating” differs from what is cited in the Weckx disclosure.” However, Applicant notes that the burden is on Office to evidence that the cited reference teaches the claimed correlating. … [citation of MPEP 2144 and 2131 omitted].
Examiner’s response:
The examiner respectfully submits, that it was shown in the Office Action that Weckx discloses using a support vector machine trained with corresponding values, and that this was [by applicant or patent owner] must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” To summarize, the examiner respectfully submits that the claim has been rejected in view of the evidence of record. Applicant disagrees as to the evidence supporting the anticipation rejection, Applicant has not pointed out how the specific distinctions believed to render the claims patentable over the applied references but rather has only alleged that there is a distinction.

Applicant (p10:¶1):
Further, the historical voltage measurements described in Weckx are merely used to generate estimations by the LS-SVM. There is never any description or suggestion of correlating two measurements both measured at the same time during the first time period, a measurement at the main node with a measurement at a plurality of measuring points of the network. This 
Examiner’s response:
The examiner respectfully submits that it is all of the data being correlated that is taken from the previous month or months and accordingly the measurements are for the same time period. As regards “at the same time”, as discussed hereinabove, this presents a clarity issue. Further search and consideration of the art in view of an interpretation made in view of the clarity issue will be required.

Remaining remarks:
Examiner: Applicant’s remaining arguments ultimate rely on those discussed above.


Conclusion
Claims of record 1-11 and 14-16 are rejected as shown in the Office Action filed 14 November 2020.
The proposed amendment as regards “at a same time” presents clarity issues.
In view of the issues raised, the claims are not deemed to place the application in better form for appeal, and the proposed claims are not entered.
An interview summary (PTO-413) is attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128